United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41068
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TOMMY LYNN JOHNSON; REISA LYNN PETTIETTE,

                                    Defendants-Appellants.

                        --------------------
           Appeals from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:02-CR-83-1
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tommy Lynn Johnson (“Johnson”) and Reisa Lynn Pettiette

(“Pettiette”) appeal their jury-trial convictions and sentences

for conspiracy to manufacture, possess with intent to manufacture

and distribute, and distribute methamphetamine and related

charges.   Johnson and Pettiette argue that the district court

erred by denying their motions to suppress evidence obtained

during a search of their residence and that the evidence at trial

was insufficient to support their convictions for one count of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41068
                                -2-

possession of a firearm in furtherance of a drug trafficking

offense and the jury’s verdict that the conspiracy involved more

than 50 grams of methamphetamine.   Pettiette further asserts that

the district court erred by denying her motion to suppress

evidence obtained during a traffic stop on September 18, 2001,

and that the evidence that she possessed the shotgun was

insufficient to support her convictions for possession of an

unregistered firearm and possession of a firearm in furtherance

of a drug trafficking offense.   For the first time on appeal,

Johnson contends that the district court erred by attributing

certain amounts of pseudoephedrine to him in making its drug

quantity determination at sentencing.

     Pettiette’s argument that the district court erred by

denying her motion to suppress evidence seized during the traffic

stop on September 18, 2001, is without merit.    The district court

correctly concluded that the search of the truck was legal

because Johnson consented to the search.   See United States v.

Crain, 33 F.3d 480, 484 (5th Cir. 1994).   Furthermore, the

discovery of anhydrous ammonia in an unapproved container in the

truck provided probable cause for her arrest as TEX. HEALTH & SAFETY

CODE ANN. § 481.124 does not require that a field test of

suspected anhydrous ammonia be conducted before a suspect is

arrested and the presence of the anhydrous ammonia in the truck

provided probable cause to arrest all of the occupants of the

truck.   See Johnson v. Wright, 509 F.2d 828, 830 (5th Cir. 1975).
                           No. 03-41068
                                -3-

     The affidavit used to procure the search warrant to search

Johnson’s and Pettiette’s residence was not a “bare bones”

affidavit because it contained factual allegations beyond mere

conclusions that Johnson and Pettiette were involved in illegal

activity.   See United States v. Brown, 941 F.2d 1300, 1303 n.1

(5th Cir. 1991).   The affidavit provided probable cause for the

issuance of the search warrant even with the challenged portion

referring to Johnson’s and Pettiette’s prior offenses removed.

See United States v. Fooladi, 703 F.2d 180, 184 (5th Cir. 1983).

Accordingly, the district court did not err by denying Johnson’s

and Pettiette’s motion to suppress the evidence obtained during

the search of their residence.

     The evidence at trial showed that a short-barreled shotgun

was found in a bedroom in the residence near gas masks and

starting fuel.   The residence was small and contained many other

materials used in the manufacture of methamphetamine.   A law

enforcement officer testified that Pettiette told him that the

gun was used for the protection of inventory.   Although the

circumstances surrounding the testimony about Pettiette’s

statement was questionable, we must consider the statement when

reviewing the sufficiency of the evidence because the testimony

about the statement was not factually impossible.    See United

States v. Lopez, 74 F.3d 575, 578 (5th Cir. 1996).   Pettiette’s

statement, along with the other evidence presented at trial, was

sufficient to show that the shotgun was possessed in furtherance
                          No. 03-41068
                               -4-

of a drug trafficking offense.   See United States v. Ceballos-

Torres, 218 F.3d 409, 414-15 (5th Cir. 2000).

     As Pettiette lived at the residence where the shotgun was

found and told a law enforcement officer that it was used to

protect inventory, the evidence gave rise to a plausible

inference that she had knowledge of, and access to, the shotgun.

See United States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993).

Accordingly, the evidence was sufficient to show that Pettiette

constructively possessed the shotgun and to support her

convictions for possession of an unregistered firearm and

possession of a firearm in furtherance of a drug trafficking

offense.   See id.

     The evidence at trial showed that Johnson and Pettiette

could have realistically manufactured 48.4 grams of

methamphetamine from the pseudoephedrine seized from them.    The

evidence also showed that receipts for the purchase of over 400

boxes of nasal decongestant were seized from Johnson and

Pettiette during the traffic stop on September 18, 2001, and that

Johnson and Pettiette could have reasonably manufactured 145

grams of methamphetamine from this nasal decongestant.    Given

that the receipts evidenced the purchase of a massive quantity of

nasal decongestant and that other materials used in the

manufacture of methamphetamine were seized during the traffic

stop, the jury could reasonably infer that the receipts evidenced

purchases of pseudoephedrine that was used to manufacture
                           No. 03-41068
                                -5-

methamphetamine.   See United States v. Anderson, 987 F.2d 251,

255-56 (5th Cir. 1993).   Accordingly, the evidence was sufficient

to support the jury’s verdict that the conspiracy involved more

than 50 grams of methamphetamine.   See United States v. Gourley,

168 F.3d 165, 168-69 (5th Cir. 1999).

     Because Johnson did not challenge the district court’s drug

quantity determination below, we review this issue for plain

error only.   See United States v. Ocana, 204 F.3d 585, 588-89

(5th Cir. 2000).   As sufficient evidence supported Johnson’s

conviction for the quantities of methamphetamine that could have

been produced from the nasal decongestant evidenced in the

receipts, the district court did not err by including these

amounts in its drug quantity determination.    See United States v.

Alarcon, 261 F.3d 416, 423 n.3 (5th Cir. 2001).    The district

court’s determination of this issue in regards to Pettiette’s

sentence does not affect the propriety of its determination of

the issue in regards to Johnson’s sentence.    See United States v.

Montes, 976 F.2d 235, 239 (5th Cir. 1992).    Therefore, the

district court did not commit error, plain or otherwise, in

making its drug quantity determination regarding Johnson.

     Johnson’s and Pettiette’s convictions and sentences are

AFFIRMED.